Per Curiam:
It may be conceded that a factor selling on credit, and taking a note in his own name, does not by that alone become liable to his principal in case of the purchaser’s failure. The rule, however, is different if the factor negotiates it for his own use. We think the true construction of the written authority, under which the plaintiff in error acted, was in case of a sale to transmit the note to his principals. Their clearly implied intention was to dispose of it to parties with whom they were dealing. Instead of so doing he caused it to be discounted, and before it matured the makers failed. The learned Judge correctly held the plaintiff in error thereby became liable to his principal. Judgment affirmed.